--------------------------------------------------------------------------------

EXHIBIT 10.2


TRIMBLE NAVIGATION LIMITED


2002 STOCK PLAN
(as amended and restated January 19, 2006)




1.   Purposes of the Plan. The purposes of this 2002 Stock Plan are:



 
·
to attract and retain the best available personnel for positions of substantial
responsibility,




 
·
to provide additional incentive to Employees, Directors and Consultants, and




 
·
to promote the success of the Company's business.



Grants under the Plan may be Awards, Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.


2.   Definitions. As used herein, the following definitions shall apply:


(a)   “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.


(b)   “Applicable Laws” means the requirements relating to the administration of
stock incentive plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options are, or will be, granted under the Plan.


(c)   “Award” means a grant of Shares or of a right to receive Shares pursuant
to Section 7 of the Plan.


(d)   “Award Agreement” means a written or electronic form of notice or
agreement between the Company and an Awardee evidencing the terms and conditions
of an individual Award. The Award Agreement is subject to the terms and
conditions of the Plan.


(e)   “Awarded Stock” means the Common Stock subject to an Award.


(f)   “Awardee” means the holder of an outstanding Award.


(g)   “Board” means the board of directors of the Company.


(h)   “Change in Control” means the occurrence of any of the following events:


--------------------------------------------------------------------------------





(i)   Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or


(ii)   The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;


(iii)   A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or


(iv)   The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.


(i)   "Code" means the Internal Revenue Code of 1986, as amended.


(j)   "Committee" means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.


(k)   "Common Stock" means the common stock of the Company.


(l)   "Company" means Trimble Navigation Limited, a California corporation.


(m)   "Consultant" means any natural person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.


(n)   "Director" means a member of the Board.


(o)   "Disability" means total and permanent disability as defined in
Section 22(e)(3) of the Code.


(p)   "Employee" means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a director's fee by
the Company shall be sufficient to constitute “employment” by the Company.

- 2 -

--------------------------------------------------------------------------------




(q)   "Exchange Act" means the Securities Exchange Act of 1934, as amended.


(r)   "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:


(i)     If the Common Stock is listed on any estab-lished stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;


(ii)   If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or


(iii)   In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.


(s)   "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


(t)   "Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.


(u)   "Officer" means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


(v)   "Option" means a stock option granted pursuant to the Plan.


(w)   "Option Agreement" means a written or electronic form of notice or
agreement between the Company and an Optionee evidencing the terms and
conditions of an individual Option grant. The Option Agreement is subject to the
terms and conditions of the Plan.


(x)   "Optioned Stock" means the Common Stock subject to an Option.


(y)   "Optionee" means the holder of an outstanding Option.


(z)   “Outside Director” means a Director who is not an Employee.


(aa)   "Parent" means a "parent corporation," whether now or hereafter existing,
as defined in Section 424(e) of the Code.

- 3 -

--------------------------------------------------------------------------------




(bb)   "Plan" means this 2002 Stock Plan, as amended.


(cc)   "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.


(dd)   "Section 16(b) " means Section 16(b) of the Exchange Act.


(ee)   "Service Provider" means an Employee, Director or Consultant.


(ff)   "Share" means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.


(gg)   "Subsidiary" means a "subsidiary corporation", whether now or hereafter
existing, as defined in Section 424(f) of the Code.


3.    Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be awarded or optioned and
delivered under the Plan is 6,000,000 Shares plus (a) any Shares which have been
previously reserved but not issued under the Company’s 1993 Stock Option Plan
(the “1993 Plan”) as of the date of shareholder approval of this Plan, and (b)
any Shares returned to the 1993 Plan as a result of termination of options
granted under the 1993 Plan. The Shares may be authorized, but unissued, or
reacquired Common Stock, all of which Shares may be granted as Incentive Stock
Options and 10% of which may be granted as Awards.


If an Award or Option expires, is cancelled, forfeited or becomes unexercisable
without having been exercised in full, the undelivered Shares which were subject
thereto shall, unless the Plan has terminated, become available for future
Awards or Options under the Plan.


4.    Administration of the Plan.


(a)   Procedure.


(i)   Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.


(ii)   Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards or Options granted hereunder as "performance-based
compensation" within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more "outside directors" within the
meaning of Section 162(m) of the Code.


(iii)   Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.


(iv)   Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

- 4 -

--------------------------------------------------------------------------------




(b)   Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discre-tion:


(i)   to select the Service Providers to whom Awards or Options may be granted
hereunder;


(ii)   to determine the number of shares of Common Stock to be covered by each
Award or Option granted hereunder;


(iii)   to approve forms of agreement for use under the Plan;


(iv)   to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award or Option granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options may be exercised (which may be based on performance criteria), the time
or times when Awards vest (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or Option or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;


(v)   to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;


(vi)   to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;


(vii)   to modify or amend each Award or Option (subject to Section 15(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan; provided, however, that the Administrator shall not reduce the exercise
price of Options or cancel any outstanding Option and replace it with a new
Option with a lower exercise price, where the economic effect would be the same
as reducing the exercise price of the cancelled Option, without the approval of
the Company’s shareholders;


(viii)   to allow Awardees or Optionees to satisfy withholding tax obligations
by electing to have the Company withhold from the Shares to be issued upon
exercise of an Option or vesting of an Award that number of Shares having a Fair
Market Value equal to the minimum amount required to be withheld. The Fair
Market Value of the Shares to be withheld shall be determined on the date that
the amount of tax to be withheld is to be determined. All elections by an
Awardee or Optionee to have Shares withheld for this purpose shall be made in
such form and under such conditions as the Administrator may deem necessary or
advisable;


(ix)   to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award or Option previously granted
by the Administrator; and


(x)   to make all other determinations deemed necessary or advisable for
administering the Plan.

- 5 -

--------------------------------------------------------------------------------




(c)   Effect of Administrator's Decision. The Administrator's decisions,
determinations and interpretations shall be final and binding on all Awardees
and Optionees and any other holders of Awards or Options.


5.   Eligibility. Nonstatutory Stock Options and Awards may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees.


6.   Limitations.


(a)   Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.


(b)   Neither the Plan nor any Award or Option shall confer upon an Awardee or
Optionee any right with respect to continuing that individual’s relationship as
a Service Provider with the Company, nor shall they interfere in any way with
the Awardee’s or Optionee's right or the Company's right to terminate such
relationship at any time, with or without cause.


(c)   The following limitations shall apply to grants of Awards and Options:


(i)   No Service Provider shall be granted, in any fiscal year of the Company,
Options and Awards covering more than 300,000 Shares.


(ii)   In connection with his or her initial service, a Service Provider may be
granted Options and Awards covering an additional 450,000 Shares, which shall
not count against the limit set forth in subsection (i) above.


(iii)   The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company's capitalization as described in
Section 13.


(iv)   If an Award or Option is cancelled in the same fiscal year of the Company
in which it was granted (other than in connection with a transaction described
in Section13), the cancelled Option or Award will be counted against the limits
set forth in subsections (i) and (ii) above.


7.   Stock Awards. Awards may be granted either alone or in addition to Options
granted under the Plan. Upon each vesting date, provided that the Awardee is
then a Service Provider, the Awardee shall be entitled to receive the number of
Shares vested without payment of any consideration to the Company, unless
otherwise required by applicable law. Unless otherwise provided in the Award
Agreement, Awardees will have full voting rights and be entitled to regular cash
dividends with respect to the Shares subject to their Awards. An Award Agreement
may provide that certain restrictions will apply to any such dividends.

- 6 -

--------------------------------------------------------------------------------




8.   Term of Plan. Subject to Section 19 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 15 of the Plan.


9.   Term of Award or Option. The term of each Award or Option shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement or Option Agreement. However, in the case of an Incentive Stock
Option granted to an Optionee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option shall be five (5) years from
the date of grant or such shorter term as may be provided in the Option
Agreement.


10.   Option Exercise Price and Consideration.


(a) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:


(i)   In the case of an Incentive Stock Option


(A)   granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.


(B)   granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.


(ii)   In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.


(iii)   Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or consolidation of or by the Company with or into
another corporation, the purchase or acquisition of property or stock by the
Company of another corporation, any spin-off or other distribution of stock or
property by the Company or another corporation, any reorganization of the
Company, or any partial or complete liquidation of the Company, if such action
by the Company or other corporation results in a significant number of Employees
or employees being transferred to a new employer or discharged, or in the
creation or severance of the Parent-Subsidiary relationship.


(b)   Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any con-ditions that must be satisfied before the Option may be
exercised.


(c)   Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

- 7 -

--------------------------------------------------------------------------------




(i)    cash;


(ii)   check;


(iii)   promissory note;


(iv)   other Shares which, in the case of Shares acquired directly or indirectly
from the Company, (A) have been owned by the Optionee for more than six (6)
months on the date of surrender, and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;


(v)   consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;


(vi)   a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee's participation in any
Company-sponsored deferred compensation program or arrangement;


(vii)   any combination of the foregoing methods of payment; or


(viii)   such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.


11.   Exercise of Option; Vesting of Awards.


(a)   Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Awards and Options granted hereunder shall be suspended during any unpaid leave
of absence. An Option may not be exercised for a fraction of a Share.


An  Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option or such person’s authorized agent, and
(ii) full payment for the Shares with respect to which the Option is exercised.
Full payment may consist of any consideration and method of payment authorized
by the Administrator and permitted by the Option Agreement and the Plan. Shares
issued upon exercise of an Option shall be issued in the name of the Optionee.
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
The Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised or the vesting date of an Award. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Sections 7 and 13 of the Plan.


Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for delivery under the
Award or Option, by the number of Shares as to which the Option is exercised.

- 8 -

--------------------------------------------------------------------------------




(b)   Termination of Relationship as a Service Provider. If an Optionee ceases
to be a Service Provider, other than upon the Optionee's death or Disability,
the Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for three (3)
months following the Optionee's termination. If an Awardee ceases to be a
Service Provider, for any reason, all unvested Shares covered by his or her
Award shall be forfeited. If, on the date of termination, the Optionee or
Awardee is not vested as to his or her entire Option or Award, the Shares
covered by the unvested portion of the Option or Award shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.


(c)   Disability of Optionee. If an Optionee ceases to be a Service Provider as
a result of the Optionee's Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee's
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.


(d)   Death of Optionee. If an Optionee dies while a Service Provider or within
thirty (30) days (or such longer period of time not exceeding three (3) months
as is determined by the Administrator), the Option may be exercised following
the Optionee's death within such period of time as is specified in the Option
Agreement to the extent that the Option is vested on the date of death (but in
no event may the option be exercised later than the expiration of the term of
such Option as set forth in the Option Agreement), by the personal
representative of the Optionee's estate or by the person(s) to whom the Option
is transferred pursuant to the Optionee's will or in accordance with the laws of
descent and distribution. In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
Optionee's death. If, at the time of death, Optionee is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option
shall immediately revert to the Plan. If the Option is not so exercised within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.


12.   Transferability of Awards and Options. Unless determined otherwise by the
Administrator, an Award or Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee. If the Administrator makes an Award or
Option transferable, suchAward or Option shall contain such additional terms and
conditions as the Administrator deems appropriate.

- 9 -

--------------------------------------------------------------------------------





13.   Adjustments; Dissolution; Merger or Change in Control.


(a)   Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding Award
and Option and the numerical limits of Section 6.


(b)   Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Awardee and
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable. The Administrator in its
discretion may provide that the vesting of an Award accelerate at any time prior
to such transaction. To the extent it has not been previously exercised, an
Option will terminate immediately prior to the consummation of such proposed
action, and unvested Shares subject to an Award will be forfeited immediately
prior to the consummation of such proposed action.


(c)   Merger or Change in Control. In the event of a merger of the Company with
or into another corporation, or a Change in Control, each outstanding Award and
Option shall be assumed or an equivalent award, option or right substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event the successor corporation does not agree to assume the
Award or Option, or substitute an equivalent option or right, the Administrator
shall, in lieu of such assumption or substitution, provide for the Awardee or
Optionee to have the right to vest in and exercise the Option as to all of the
Optioned Stock, including Shares as to which the Option would not otherwise be
vested or exercisable, and in the case of an Award, to accelerate the vesting of
the Award. If the Administrator makes an Option fully vested and exercisable in
lieu of assumption or substitution in the event of a merger or Change in
Control, the Administrator shall notify the Optionee that the Option shall be
fully vested and exercisable for a period of fifteen (15) days from the date of
such notice, and the Option will terminate upon the expiration of such period.
If, in such a merger or Change in Control, the Award or Option is assumed or an
equivalent award or option or right is substituted by such successor corporation
or a Parent or Subsidiary of such successor corporation, and if during a
one-year period after the effective date of such merger or Change in Control,
the awardee’s or Optionee's status as a Service Provider is terminated for any
reason other than the Awardee’s or Optionee's voluntary termination of such
relationship, then (i) in the case of an Option, the Optionee shall have the
right within three (3) months thereafter to exercise the Option as to all of the
Optioned Stock, including Shares as to which the Option would not be otherwise
exercisable, effective as of the date of such termination and (ii) in the case
of an Award, the Award shall be fully vested on the date of such termination.

- 10 -

--------------------------------------------------------------------------------




For the purposes of this subsection (c), the Award or Option shall be considered
assumed if, following the merger or Change in Control, the option or right
confers the right to purchase or receive, for each Share of Awarded Stock
subject to the Award or Optioned Stock subject to the Option immediately prior
to the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option,
for each Share of Optioned Stock subject to the Option, and upon the vesting of
an Award, for each Share of Awarded Stock, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.


14.   Date of Grant. Except for Optionsgranted to Outside Directors under
Section 15 hereof, the date of grant of an Award or Option shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award or Option, or such other later date as is determined by the
Administrator. Notice of the determination shall be provided to each Awardee and
Optionee within a reasonable time after the date of such grant.


15.   Option Grants to Outside Directors. All grants of Options to Outside
Directors shall be automatic and non-discretionary and shall be made strictly in
accordance with the following provisions:


(i)   No person shall have any discretion to select which Outside Directors
shall be granted Options or to determine the number of Shares to be covered by
Options granted to Outside Directors.


(ii)   Each Outside Director shall be automatically granted an Option to
purchase 15,000 Shares (the "First Option") upon the date on which such person
first becomes a Director, whether through election by the shareholders of the
Company or appointment by the Board of Directors to fill a vacancy.


(iii)   After a First Option has been granted to any Outside Director, each
Outside Director shall thereafter be automatically granted an Option to purchase
7,500 Shares (a "Subsequent Option") on the day of each subsequent annual
shareholders meeting at which such Outside Director is reelected to an
additional term; provided, however, that no Subsequent Option shall be granted
for the first annual shareholders meeting following the grant of a First Option
to any director.


(iv)   In the event that the number of Shares remaining available for grant
under the Plan is less than the number of Shares required for an automatic grant
pursuant to either subsection (ii) or (iii) hereof, then each such automatic
grant shall be for that number of Shares determined by dividing the total number
of Shares remaining available for grant by the number of Outside Directors on
the automatic grant date. Any further automatic grants shall then be deferred
until such time, if any, as additional Shares become available for grant under
the Plan through action to increase the number of Shares which may be issued
under the Plan or through cancellation or expiration of Options previously
granted under the Plan.

- 11 -

--------------------------------------------------------------------------------




(v)   The terms of an Option granted hereunder shall be consistent with the
requirements set forth elsewhere in this plan, except that the Option shall
become exercisable in installments cumulatively with respect to 1/36 of the
Shares for each complete calendar month after the date of grant of such Option.


(vi)   The number of Shares granted pursuant to subsections (ii) and (iii)
hereof shall be adjusted proportionately in connection with any change in the
Company's capitalization as described in Section 13.


16.   Amendment and Termination of the Plan.


(a)   Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.


(b)   Shareholder Approval. The Company shall obtain shareholder approval of
this Plan amendment to the extent necessary and desirable to comply with
Applicable Laws and paragraph (c) below.


(c)   Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan or any Award or Option shall (i) impair the rights of
any Awardee or Optionee, unless mutually agreed otherwise between the Awardee or
Optionee and the Administrator, which agreement must be in writing and signed by
the Awardee or Optionee and the Company or (ii) permit the reduction of the
exercise price of an Option after it has been granted (except for adjustments
made pursuant to Section 13), unless approved by the Company’s shareholders.
Neither may the Administrator, without the approval of the Company’s
shareholders, cancel any outstanding Option and replace it with a new Option
with a lower exercise price, where the economic effect would be the same as
reducing the exercise price of the cancelled Option. Termination of the Plan
shall not affect the Administrator's ability to exercise the powers granted to
it hereunder with respect to Awards and Options granted under the Plan prior to
the date of such termination. Any increase in the number of shares subject to
the Plan, other than pursuant to Section 13 hereof, shall be approved by the
Company’s shareholders.


17.   Conditions Upon Issuance of Shares; Deferred Compensation Legislation.


(a)   Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Option or the vesting of an Award unless the exercise of such Option and the
issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance. The Plan is intended to comply with the requirements of Section
409A of the Code and Awards and Options granted under the Plan may be amended
for puposes of such compliance.


(b)   Investment Representations. As a condition to the exercise of an Option,
the Company may require the person exercising such Option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

- 12 -

--------------------------------------------------------------------------------




18.   Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.


19.   Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.


20.    Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.
 
- 13 -

--------------------------------------------------------------------------------



TRIMBLE NAVIGATION LIMITED


2002 STOCK PLAN - STOCK OPTION AGREEMENT


Unless otherwise defined herein, the capitalized terms used in this Stock Option
Agreement shall have the same defined meanings as set forth in the Company’s
2002 Stock Plan.


I.
NOTICE OF STOCK OPTION GRANT



Name:


Address:


You have been granted an option to purchase shares of the Common Stock of the
Company, subject to the terms and conditions of the Plan and this Stock Option
Agreement, as follows:


Grant Number
              
Date of Grant
                
Vesting Commencement Date
              
Exercise Price per Share
 
$
  
       
Total Number of Shares Granted
              
Total Exercise Price
 
$
 
       
Type of Option:
    
Incentive Stock Option
              
Nonstatutory Stock Option
       
Term/Expiration Date:
      



Vesting Schedule:


This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:


20% of the Shares subject to this Option shall vest twelve months after the
Vesting Commencement Date, and 1/60th of the Shares subject to this Option shall
vest each month thereafter on the same day of the month as the Vesting
Commencement Date, such that 100% of the Shares subject to this Option shall
vest five (5) years from the Vesting Commencement Date subject to the Optionee
continuing to be a Service Provider on such dates.

- 14 -

--------------------------------------------------------------------------------




Termination Period:


This Option may be exercised for three (3) months after Optionee ceases to be a
Service Provider. Upon the death or Disability of the Optionee, this Option may
be exercised for twelve months after Optionee ceases to be a Service Provider.
In no event shall this Option be exercised later than the Term/Expiration Date
as provided above.


II.
AGREEMENT



A.    Grant of Option.


The Plan Administrator of the Company hereby grants to the Optionee named in the
Notice of Grant attached as Part I of this Agreement (the “Optionee”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 15(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail.


If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).


B.    Exercise of Option.


(a)   Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.


(b)   Method of Exercise. This Option is exercisable by (i) electronic exercise
in accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of the Exercise Price.


No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.
 
- 15 -

--------------------------------------------------------------------------------



C.    Method of Payment.


Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:


1.    cash; or


2.    check; or


3.    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or


4.    surrender of other Shares which (i) in the case of Shares acquired either
directly or indirectly from the Company, have been owned by the Optionee for
more than six (6) months on the date of surrender, and (ii) have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares.


D.    Non-Transferability of Option.


This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.


E.    Term of Option.


This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.


F.    Tax Obligations.


(a)   Withholding Taxes. Optionee agrees to make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining Optionee) for
the satisfaction of all Federal, state, local and foreign income and employment
tax withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.


(b)   Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any
of the Shares acquired pursuant to the ISO on or before the later of (1) the
date two years after the Date of Grant, or (2) the date one year after the date
of exercise, the Optionee shall immediately notify the Company in writing of
such disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.

- 16 -

--------------------------------------------------------------------------------




G.    Entire Agreement; Governing Law.


The Plan is incorporated herein by reference. The Plan and this Option Agreement
con-sti-tute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee's interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the state of California.


H.    NO GUARANTEE OF CONTINUED SERVICE.


OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE'S RIGHT OR THE
COMPANY'S RIGHT TO TERMINATE OPTIONEE'S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.


By Optionee’s signature and the signature of the Company's representative below,
Optionee and the Company agree that this Option is granted under and governed by
the terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.
 
OPTIONEE:
 
TRIMBLE NAVIGATION LIMITED
     
 
 
 
Signature
 
By
          
 
Print Name
 
Print Name
            
Residence Address
 
Title

 
- 17 -

--------------------------------------------------------------------------------




TRIMBLE NAVIGATION LIMITED


2002 STOCK PLAN - STOCK OPTION AGREEMENT


(Outside Director Option)


Unless otherwise defined herein, the capitalized terms used in this Stock Option
Agreement shall have the same defined meanings as set forth in the Company’s
2002 Stock Plan.


I.
NOTICE OF STOCK OPTION GRANT



Name:


Address:


You have been granted an option to purchase shares of the Common Stock of the
Company, subject to the terms and conditions of the Plan and this Stock Option
Agreement, as follows:


Grant Number
                  
Date of Grant
                  
Vesting Commencement Date
                  
Exercise Price per Share
 
$
              
Total Number of Shares Granted
                   
Total Exercise Price
 
$
              
Type of Option:
  Nonstatutory Stock Option          
Term/Expiration Date:
        



Vesting Schedule:


This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:


This option shall vest and become exercisable cumulatively, to the extent of
1/36th of the Shares subject to the Option for each complete calendar month
after the date of grant of the Option.
 
- 18 -

--------------------------------------------------------------------------------


 
Termination Period:


This Option may be exercised for three (3) months after Optionee ceases to be a
Service Provider. Upon the death or Disability of the Optionee, this Option may
be exercised for twelve months after Optionee ceases to be a Service Provider.
In no event shall this Option be exercised later than the Term/Expiration Date
as provided above.


II.
AGREEMENT



A.    Grant of Option.


The Plan Administrator of the Company hereby grants to the Optionee named in the
Notice of Grant attached as Part I of this Agreement (the “Optionee”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 15(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail.


B.    Exercise of Option.


(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.


(b)    Method of Exercise. This Option is exercisable by (i) electronic exercise
in accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of the Exercise Price.


No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.
 
- 19 -

--------------------------------------------------------------------------------


 
C.    Method of Payment.


Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:


1.    cash; or


2.    check; or


3.    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or


4.    surrender of other Shares which (i) in the case of Shares acquired either
directly or indirectly from the Company, have been owned by the Optionee for
more than six (6) months on the date of surrender, and (ii) have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares.


D.    Non-Transferability of Option.


This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.


E.    Term of Option.


This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.


F.    Tax Obligations.


Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.


G.    Entire Agreement; Governing Law.


The Plan is incorporated herein by reference. The Plan and this Option Agreement
con-sti-tute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee's interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the state of California.


By Optionee’s signature and the signature of the Company's representative below,
Optionee and the Company agree that this Option is granted under and governed by
the terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.
 
- 20 -

--------------------------------------------------------------------------------


 
OPTIONEE:
 
TRIMBLE NAVIGATION LIMITED
     
 
    
Signature
 
By
          
 
Print Name
 
Print Name
             
Residence Address
 
Title
     
 
   

 
- 21 -

--------------------------------------------------------------------------------



EXHIBIT A


TRIMBLE NAVIGATION LIMITED


2002 STOCK PLAN


EXERCISE NOTICE


 
Trimble Navigation Limited
935 Stewart Drive
Sunnyvale, CA 94085




Attention: Stock Administrator


1.    Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Trimble Navigation Limited (the “Company”)
under and pursuant to the 2002 Stock Plan (the “Plan”) and the Stock Option
Agreement dated, ______________ (the “Option Agreement”). Subject to adjustment
in accordance with Section 12 of the Plan, the purchase price for the Shares
shall be $_____, as required by the Option Agreement.


2.   Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares together with any required withholding taxes to be
paid in connection with the exercise of the Option.


3.   Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.


4.   Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exer-cise of the Option. The Shares so acquired shall be
issued to the Optionee as soon as practicable after exercise of the Option. No
adjustment will be made for a divi-dend or other right for which the record date
is prior to the date of issuance, except as pro-vided in Sec-tion 12 of the
Plan.


5.   Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser's purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
dis-position of the Shares and that Purchaser is not relying on the Company for
any tax advice.

- 22 -

--------------------------------------------------------------------------------




6.   Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement con-sti-tute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser's interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the state of California.
 
 

 Submitted by:  
Accepted by:
         PURCHASER:
TRIMBLE NAVIGATION LIMITED
            
 
 Signature  
By
            
 
 Print Name  
Print Name
       
Address:
 
 
 
     
Title
        
 
        
 
                      
Date Received

 
- 23 -

--------------------------------------------------------------------------------